DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on July 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,860,905 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Status of Claims
Claims 1-24 are pending in this application.
Claims 25-27 are canceled. 
Claims 1, 9 and 17-24 are amended. 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on July 22, 2021.
In view of the terminal disclaimer filed July 22, 2021, the rejection on the ground of non-statutory double patenting is withdrawn.
Applicant’s Arguments/Remarks filed on December 28, 2020 with respect to claims 1, 9 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments are now rejected by newly cited art ‘Geffen et al. (2018/0370033)’ as explained in the body of rejection below.
Claim Objections
Claim(s) 25-27 is/are objected to for minor informalities. 
According to MPEP 714, each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application.
The claim amendment filed on 07/22/2021 has no identifier regarding to claims 25-27, although Applicant Arguments/Remarks filed on 07/22/2021 states that “Claims 1, 9, and 17-24 have been amended. No new matter has been added. Claims 1-24 remain for consideration. Claims 1, 9, and 17 are independent, the actual claim sheet does not have claim identifier (i.e. 25. (Canceled) …). A claim being canceled must be indicated as "canceled”. Please add claim identifier for claims 25-27 as follow:
	25. (Cancelled) 
26. (Cancelled)
27. (Cancelled)
For purposes of examination, the Examiner understood claims 25-27 as cancelled clam.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0087395 A1 Priestas et al. (hereinafter referred to as “Priestas”) in view of US 2019/0286736 “Sturtivant” and further in view of US 2018/0370033 A1 Geffen et al. (hereinafter referred to as “Geffen”).
With respect to claim 1, Priestas discloses a computer-implemented method for executing a robotic process automation (RPA) workflow for document processing (Para [0029]; wherein the data transformations from other formats to textual data types using optical character recognition (OCR) and/or AI techniques represent technical improvements as they allow not only dynamic presentation of the data from non-editable image files but also enable robotic process automation (RPA) via building internal master documents from the extracted/processed data) comprising: 
executing one or more document processing activities of the RPA workflow by a first robot to process an input document (Para [0028  and 0029]; wherein the document processing system 100 includes an input receiver 102 that receives a request 152 for automatic execution of one or more processes. The request 152 can be received in different modalities including by not limited to communication channels such as emails or as input from other systems via direct file transfers and the like. The request 152 which pertains to a particular automated process can be received at a particular component of a network. For example, if the request 152 pertains to claims processing request, then the email including the request 152 can be received at a claims inbox thereby indicating that an automated claims process is to be initiated in response to the request 152. The request 152 can further include information such as electronic documents 154 necessary for the document processing system 100 to identify the process to be automatically executed); 
first robot in response to a user validation activity of the RPA workflow (Para [0056]; Fig. 8 – step S816; wherein If it is determined at 804 that sufficient documentation supporting the chronic illness is not provided, the process can be halted at 816 and sufficient documentation can be requested at 818), the user validation activity for validating results of the one or more document processing activities (Para [0056]; Fig. 8 – see at least step S808 and S810; At 810 it is determined if the user has confirmed that the EHR validation. If yes, the method terminates/ends. If it is determined at 810 that the user has not confirmed validation or eligibility for reimbursement);
generating a user request requesting validation of the results from an end user (Para [0040]; wherein If the data resolver 114 fails to automatically resolve the discrepancy, the information can be displayed for user review using one of the GUIs 140); 
transmitting the user request to the end user (Para [0040]; In an example implementation, upon user review and confirmation, the information or the required fields augmented with the matches, discrepancies and resolutions are communicated to the document builder 116 which builds an internal master document 172. The internal master document 172 can be a spreadsheet, a text file, a comma separated values (csv) file and the like which can be consumed by automatically executed processes); and 
resuming the execution of the RPA workflow by a second robot based on the validation received from the end user (Para [0056]; wherein the user input thus collected can be provided to the feedback collector 118 for further training of the document processing system 100 at 814. Upon the validation of the EHR, an automated reimbursement may be initiated based on the validated, confirmed HER).
However, Priestas fails to explicitly disclose a first and second robot and in response to the suspending of the execution of the RPA workflow, assigning the first robot to execute another RPA workflow.
Sturtivant, working in the same field of endeavor, recognizes this problem and teaches a first and second robot (Para [0026]; Fig. 1 – element 140_1 – 140_n; wherein the RPA systems 108 represents multiple RPA platforms, and/or other bot frameworks that are to be monitored, and/or controlled by the UAP 100. In the depicted examples, the RPA systems 108 includes multiple RPA servers 140_1, 140_n, each RPA server corresponding to a respective RPA platform (e.g., RPA server 140_1 is a Blue Prism RPA server; RPA server 140_n is an Automation Anywhere server). Each RPA server 140_1, 140_n is associated with a respective adapter (ADP) 142_1, 142_n. The RPA systems 108 further include infrastructure monitoring components 146, one or more other bots 148, and a generic ADP 150).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Priestas to apply a first and second robot as taught by Sturtivant since doing so would have predictably and advantageously allows to measure and improve RPA services, and increase RPA levels, as well as control RPA platforms, and individual bots (see at least Sturtivant, Para [0021]).  
first robot to execute another RPA workflow.
However, Geffen working in the same field of endeavor, recognizes this problem and teaches in response to the suspending of the execution of the RPA workflow (Para [0046]; Fig. 4 – wherein system 100 may further comprise a failed tasks queue database 106, which may be configured to collect and store tasks that robotic processing automation unit 104 was unable to complete, e.g., failed tasks. As explained above, there may be many reasons for failure to accomplish or complete a task received in system 100 by a third party. Thus, some of the tasks may not be completed by robotic processing automation unit 104, and are thus titled as `failed tasks`. All failed tasks may be collected and stored by failed tasks queue database 106), 
assigning the robot to execute another RPA workflow (Para [0051]; Fig. between each two adjacent steps of a task or process, there may be defined a transition. If a process comprises moving from step A to step B, then the transition was complete. However, in case of a failure (e.g., due to a change in the process or in the screens operating the process), the process or task may not proceed from step A to step B, thus indicating a failure in the transition point between step A to step B. Failure evaluation processor 110 may be configured to run an examination on all transitions between each two adjacent steps in each of the failed tasks, and compare these transitions to each of the recorded successful execution steps. The failure evaluation processor 110 may detect the transitions that were the point of failure. According to some embodiments, the failure evaluation processor 110 may compare all the successful transitions to the failed, and from all the successful transitions select the ones with highest commonality score (e.g., transitions that are most common and which appeared in most successful execution steps per failed task type). These steps of high commonality score, which together create a new path, would be defined as the new execution steps according to which robotic process automation unit 104 is to complete or accomplish similar tasks pulled from task queue database 102 {Interpretation: in response suspending of the execution such as due to failure, run an examination on all transitions between each two adjacent steps in each of the failed tasks, and compare these transitions to each of the recorded successful execution steps, running the examination process corresponds to the claimed limitation of ‘execute another RPA workflow’}). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Priestas in view of Sturtivant in response to the suspending of the execution of the RPA workflow, assigning the robot to execute another RPA workflow as taught by Geffen since doing so would have predictably and advantageously allows to detecting and fixing robotic process automation failures (see at least Geffen, Para [0035-0044]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Priestas discloses wherein the validation received from the end user comprises an indication of whether the results are accurate (Para [0040]; wherein if the data resolver 114 fails to automatically resolve the discrepancy, the information can be displayed for user review using one of the GUIs 140. In an example implementation, upon user review and confirmation, the information or the required fields augmented with the matches, discrepancies and resolutions are communicated to the document builder 116 which builds an internal master document 172. The internal master document 172 can be a spreadsheet, a text file, a comma separated values (csv) file and the like which can be consumed by automatically executed processes. The document builder 116 may further present the internal master document 172 for user review).
With respect to claim 3, which claim 1 is incorporated, Priestas discloses wherein the validation received from the end user comprises corrected results of the one or more document processing activities (Para [0040]; wherein the changes or edits made by the user to the extracted information can be stored within the document processing system 100 and used to train one or more of the intent analyzer 106 and the domain model 104 by the feedback collector 118).
With respect to claim 4, which claim 1 is incorporated, Priestas discloses causing display of a user interface depicting the input document and the results for presentation to the end user (Para [0076]; Fig. 14 – wherein a GUI 1400 that illustrates various user edits that are enabled by the document processing system 100. The UI 1400 shows access to a listing of various jobs 1410 to be processed by the document processing system 100 which may or may not require human review. In addition, UI 1400 shows widgets for the deletion and edit operations as shown at 1402. Various widgets are provided such as for example, a red `X` to delete the text or a blue `+` to add the text and the like).
With respect to claim 5, which claim 1 is incorporated, Priestas discloses wherein the one or more document processing activities comprise one or more of optical character recognition, digitization, classification, or data extraction (Para [0027]; wherein the document processing system include inter alia effectively converting documents of different formats into homogenous documents via optical character recognition (OCR), improving the precision of the desired information that is extracted and compared from the documents, automatic resolution of discrepancies using AI techniques and automatic execution of the downstream processes via building the internal master documents).
With respect to claim 6, which claim 1 is incorporated, Priestas discloses transmitting a notification to the end user indicating that validation of the results is requested (Para [0052]; wherein the required fields augmented with matches, discrepancies and the recommended solutions can be displayed for explicit human resolution and validation in an example. For example, if further information is needed, a human user may send an email request for the requisite information. Upon the resolution of discrepancies, the method returns to 718 to build the internal master document 172 which is then used for the automatic execution of the process).
With respect to claim 7, which claim 1 is incorporated, Priestas fails to explicitly disclose wherein the first robot and the second robot are the same robot.
However, Sturtivant, working in the same field of endeavor, recognizes this problem and teaches wherein the first robot and the second robot are the same robot (Para [0026]; Fig. 1 – element 108; the RPA systems 108 represents multiple RPA platforms, and/or other bot frameworks that are to be monitored, and/or controlled by the UAP 100. In the depicted examples, the RPA systems 108 includes multiple RPA servers 140_1, 140_n, each RPA server corresponding to a respective RPA platform (e.g., RPA server 140_1 is a Blue Prism RPA server; RPA server 140_n is an Automation Anywhere server). Each RPA server 140_1, 140_n is associated with a respective adapter (ADP) 142_1, 142_n. The RPA systems 108 further include infrastructure monitoring components 146, one or more other bots 148, and a generic ADP 150).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Priestas to apply wherein the first robot and the second robot are the same robot as taught by Sturtivant since doing so would have predictably and advantageously allows to measure and improve RPA services, and increase RPA levels, as well as control RPA platforms, and individual bots (see at least Sturtivant, Para [0021]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 1 is incorporated, Priestas fails to explicitly disclose wherein the first robot and the second robot are different robots.
However, Sturtivant, working in the same field of endeavor, recognizes this problem and teaches wherein the first robot and the second robot are different robots (Para [0026]; Fig. 1 – element 140_1 – 140_n; wherein the RPA systems 108 represents multiple RPA platforms, and/or other bot frameworks that are to be monitored, and/or controlled by the UAP 100. In the depicted examples, the RPA systems 108 includes multiple RPA servers 140_1, 140_n, each RPA server corresponding to a respective RPA platform (e.g., RPA server 140_1 is a Blue Prism RPA server; RPA server 140_n is an Automation Anywhere server). Each RPA server 140_1, 140_n is associated with a respective adapter (ADP) 142_1, 142_n. The RPA systems 108 further include infrastructure monitoring components 146, one or more other bots 148, and a generic ADP 150).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Priestas to apply wherein the first robot and the second robot are different robots as taught by Sturtivant since doing so would have predictably and advantageously allows to measure and improve RPA services, and increase RPA levels, as well as control RPA platforms, and individual bots (see at least Sturtivant, Para [0021]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claims 9-16, (drawn to a system) the proposed combination of Priestas in view of Sturtivant and further in view of Geffen, explained in the rejection of method clams 1-8 renders obvious the steps of the system of claims 9-16, because these steps occur in the operation of the method as discussed above. Thus, the arguments similar to that presented above for claims 1-8 are equally applicable to claims 9-16.
With respect to claims 17-24, (drawn to a computer-readable medium (CRM)) the proposed combination of Priestas in view of Sturtivant and further in view of Geffen, explained in the rejection of method claims 1-8 renders obvious the steps of the CRM of (Para [0083]; wherein the document processing system 100 may be implemented as software stored on a non-transitory computer readable medium and executed by one or more processors. For example, the computer readable medium 1806 may store an operating system 1862, such as MAC OS, MS WINDOWS, UNIX, or LINUX, and code or machine readable instructions 1864 for the document processing system 100).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramamurthy et al. (2020/0233707) disclose techniques for process discovery and automatic generation of robotic scripts for distributed computing resources are disclosed. In one embodiment, at least one automatable process step associated with an activity performed while interacting with at least one application may be determined. The at least one automatable process step may be segregated into multiple tasks based on parallel executable tasks and sequentially executable tasks. Different types of distributed computing resources may be determined to execute the multiple tasks based on the segregation. A modified process flow corresponding to the at least one automatable process step may be automatically generated based on the segregated multiple tasks and 
Rodriguez et al. (2020/0065334) disclose systems and methods for artificial intelligence communications agents are disclosed. Implementations relate to capturing individual agent's behaviors and modelling them in artificial intelligence (AI) learning models so that the agent's behavior can be easily replicated. Some implementations further relate to systems and methods for capturing human-computer interactions (HCl) performed by agents and using robotic process automation (RPA) to automate tasks that would otherwise require human interaction. The combination of AI learning models and RPA are used to provide artificial intelligence communications agents capable of responding to a variety of topics of conversation over a variety of communication mediums. 
Loo et al. (2005/0147054) disclose an agent or customer representative can use a graphical user interface (GUI) when the agent is in contact with one or more customers. In a computer-implemented method for providing navigational aids to the GUI for an interaction center, the method can include displaying the GUI with a work area for an agent and a navigation area. The navigation area can include a standard section with multiple links defined for the agent at a supervisory level and a personalized section of the navigation bar. The personalized section can include one or more links selected by the agent at an agent level from a list of links compiled for the agent in the supervisory level.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672